IN THE UNITED STATES COURT OF APPEALS
                                           United States Court of Appeals
                   FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                     F I L E D
                                No. 06-20965                        September 25, 2007
                              Summary Calendar
                                                                  Charles R. Fulbruge III
                                                                          Clerk



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

RICHARD HAMPSHIRE,

                                           Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                            No. 4:06-CR-196-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Richard Hampshire appeals the sentence imposed following his guilty plea
conviction of escape in violation of 21 U.S.C. § 846. Hampshire contends the dis-

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20965

trict court erred in failing to reduce his base offense level by four pursuant to
U.S.S.G. § 2P1.1(b)(3).
      In United States v. Shaw, 979 F.2d 41 (5th Cir. 1992), this court affirmed
the denial of a § 2P1.1(b)(3) adjustment to a defendant who walked away from
a federal prison camp that was similar to the one from which Hampshire es-
caped. See Shaw, 979 F.2d at 42-43. Hampshire’s argument that his case is fac-
tually distinguishable from Shaw is unavailing; he has failed to establish that
the federal prison camp in which he was confined is similar to a community cor-
rections center, community treatment center, or halfway house.
      Accordingly, the district court did not err in refusing to reduce the sen-
tence under § 2P1.1(b)(3). See Shaw, 979 F.2d at 45; Ruiz, 180 F.3d 675, 676
(5th Cir. 1998). The judgment of sentence is AFFIRMED.




                                       2